UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6853


JAMES A. CALHOUN-EL,

                Plaintiff - Appellant,

          v.

GRAY    D.    MAYNARD;    CORRECTIONAL     MEDICAL     SERVICES,
INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-03085-RDB)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Calhoun-El, Appellant Pro Se. Philip Melton Andrews,
Mary Beth Ewen, KRAMON & GRAHAM, PA, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James A. Calhoun-El appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Calhoun-El v. Maynard, No. 1:09-cv-03085-RDB (D. Md.

June 4, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2